Powell, J.
The plaintiff’s thirteen-year old son met his death in the hopper of a crusher at the defendant’s kaolin plant. The action is based upon the theory that the relation of master and servant existed. There was no proof of any employment, except the hearsay statement of the son to the father that he had been hired, and the physical fact that he had been rolling a wheelbarrow with clay in it a short while before the fatal, mishap occurred. The proof does not show how the boy happened to get into the hopper. The top of the hopper was flush with the floor on which the clay was rolled. Whether he slipped in, attempted to step over or across the hopper and fell in, or how he otherwise came to get into the hopper, is unknown. He was already in when his screams attracted the attention of others, and he was never able to tell how it occurred. On the day before, the boy had been warned separately by two persons of the danger of getting too near the hopper. The burden of proving negligence was upon the plaintiff. Evans v. Josephine Mills, 124 Ga. 318 (52 S. E. 538). The warning given in this ease differences it from Beck v. Standard Cotton Mills, 1 Ga. App. 278 (57 S. E. 998). Judgment affirmed.